DLD-041                                                        NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 13-3193
                                         ___________

                                   ASIA NICOLE BROWN,
                                                Appellant

                                                v.

      HAMILTON TOWNSHIP POLICE DEPT MERCER COUNTY, NEW JERSEY;
        RALPH FRASCO, JR.; DAVID DELEON; SGT MICHAEL EVERETT;
               J FARLETTO; OFFICER ANAJA; EDWARD LUGO
                   ____________________________________

                        On Appeal from the United States District Court
                                 for the District of New Jersey
                                 (D.C. Civil No. 13-cv-00260)
                         District Judge: Honorable Michael A. Shipp
                         ____________________________________

                Submitted for Possible Dismissal Due to a Jurisdictional Defect
     or for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     November 15, 2013
           Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                               (Opinion filed: December 4, 2013)
                                           _________

                                           OPINION
                                           _________

PER CURIAM

       Appellant Asia Nicole Brown filed a complaint pursuant to 42 U.S.C. § 1983, alleging

that her civil rights had been violated in the course of her arrest and detention for shoplifting.

The District Court sua sponte dismissed the complaint for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B)(ii), and Brown appealed.         For the reasons that follow, we will

summarily affirm the judgment of the District Court.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. 1 In conducting our review, we must

liberally construe Brown’s pro se filings, see Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011), and “accept as true the factual allegations in the complaint and all reasonable inferences

that can be drawn therefrom,” Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999)

(citation omitted).

       In her complaint, Brown alleged that shortly after her arrest, she requested, and

received, two sanitary napkins. Three hours later, her repeated requests for additional feminine

products were denied by the defendants. When Brown complained, Officer Deleon allegedly

used a racial slur in response. Brown asserts that she reported Deleon’s behavior to his

supervisor, defendant Everett, but that Everett and several other defendants merely mocked her

as a result.

       The District Court properly dismissed the complaint because Brown failed to state a

claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

As the District Court noted, allegations of verbal abuse or threats, absent any injury or damage,

are not cognizable under § 1983. See McBride v. Deer, 240 F.3d 1287, 1291 n.3 (10th Cir.

2001); Freeman v. Arpaio, 125 F.3d 732, 738 (9th Cir. 1997) (verbal abuse directed at religious

1
  The District Court instructed Brown that she could move to reopen her case within 30 days
by filing an amended complaint addressing the deficiencies. Brown filed a notice of appeal
prior to the expiration of the 30-day period, and as such, can be said to have elected to stand on
her complaint. See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992).
Accordingly, we possess appellate jurisdiction. See, e.g., Lucas v. Twp. of Bethel, 319 F.3d
595, 600 (3d Cir. 2003) (holding that an “order [was] final and appealable because plaintiffs
have elected to stand on their complaint.”).
                                                2
and ethnic background does not state a cognizable constitutional violation). Brown failed to

allege any actual injury stemming from defendants’ conduct. Furthermore, when a pretrial

detainee, such as Brown, challenges her conditions of confinement, “we must consider whether

there has been a violation of the Due Process Clause of the Fourteenth Amendment.” Hubbard

v. Taylor, 538 F.3d 229, 231 (3d Cir. 2005).       In doing so, we must inquire “whether those

conditions amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979).

While defendants’ failure to provide needed sanitary napkins for a few hours may have

resulted in discomfort, it was de minimis, and certainly not sufficiently serious to implicate

Brown’s constitutional rights. Cf. id. at 542 (noting that “genuine privations and hardship over

an extended period of time might raise serious questions under the Due Process Clause”).

         Based on the foregoing, we conclude this appeal presents no substantial question and,

therefore, will summarily affirm. See 3d Cir. LAR 27.4 and I.O.P. 10.6.




                                               3